Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/2022 has been entered.


Response to Arguments
Applicant's arguments filed 7/26/2022 regarding claim rejections under 35 U.S.C. 101 in claims 1, and 3-19 have been fully considered but they are not persuasive. 
The applicant argues on pages 7 and 8 of the remark filed that “Applicant submits that 
the claims are directed towards improving a power storage system and one of ordinary skill in the art would appreciate and understand that a power storage system is a practical application of a specific technology in a specific field. Furthermore, claim 1 provides technical improvements to the practicable application of power storage … In order to suppress the decline in the value of the power storage system, illegal modification of the power storage system may be prohibited to prevent reduction of the life of the power storage system due to, for example, inexpensive parts or poor handling. Id., 152-159”. The applicant continue to argue on page 9 that “claim 1 is not directed to an abstract idea because any alleged abstract idea is "integrated into a practical application””.
The Office respectfully disagrees and submits that the claim does not integrate an abstract idea into a practical application. Practical application is demonstrated by meaningful additional elements. The additional elements “at least one memory configured to store one or more instructions”; and “at least one processor configured to execute the one or more instructions” are routine procedures in monitoring a storage battery state. According to MPEP 2106.05(f)(2), “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application.” Therefore, the claim does not contain meaningful additional elements that are indicative of integration of an abstract idea into a practical application. Improvement in a power storage system relates to improvements to the abstract idea itself.  

The applicant also argues on page 8 that “Applicant further submits that the limitations of claim 1, viewed in their entirety, are not mental processes. For example, the claimed instruction requiring to "output a stop command for stopping the operation of the power storage system in a case where the operation continuing time exceeds the operation continuable time" is not a process that can be conducted solely as a mental process. Further, the claimed instruction requiring to "stop the monitoring in a case where an input showing execution of maintenance is accepted before the operation continuing time exceeds the operation continuable time" is not a process that can be conducted solely as a mental process”.
The Office respectfully disagrees and submits that the step of “output a stop command for stopping the operation of the power storage system in a case where the operation continuing time exceeds the operation continuable time; and stop the monitoring in a case where an input showing execution of maintenance is accepted before the operation continuing time exceeds the operation continuable time” represents certain method of organizing human activities-fundamental economic practices and principles, and therefore, it is considered to be an abstract idea. Moreover, the steps of “in a case where the operation continuing time exceeds the operation continuable time”, and “in a case where an input showing execution of maintenance is accepted before the operation continuing time exceeds the operation continuable time" are mental processes, and therefore, they are considered to be an abstract idea. A human mind can determine the current limitations of the claim based on available data such as observing the operation continuable time of the storage system after identifying the type of the fault, and the operation continuing time of the system; comparing the operation continuing time with the operation continuable time, and if the continuing time exceeds the continuable time of the system, make a judgement regarding them, and therefore, the claim recites mental steps. According to MPEP 2106.04(a)(2)III.A., “Claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions.” A claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016).

Claims 18 and 19 recite subject matter that is similar or analogous to that of claim 1, and therefore, the claims do not contain meaningful additional elements that are indicative of integration of an abstract idea into a practical application, and additional elements that are not well-understood and conventional, as described in claim 1.
Claims 3-17 depend from claim 1 and are therefore, they are not patent eligible.
Hence, the Office submits that the rejections of Claims 1, and 3-19 are proper.

Applicant’s arguments claims rejections under 35 U.S.C. 103 in claims 1, and 3-19 have been fully considered and persuasive. Therefore, the 103 claims rejections in 1, and 3-19 have been withdrawn.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, and 3-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Regarding Claim 1, the claim recites “A monitoring system comprising: at least one memory configured to store one or more instructions; and at least one processor configured to execute the one or more instructions to: detect that a detection value relating to a power storage system satisfies a condition; identify a type of fault occurring in the power storage system, in accordance with the detection; decide an operation continuable time of the power storage system after the type of fault is identified, on the basis of the type of fault; monitoring whether an operation continuing time of the power storage system after identifying the type of fault exceeds the operation continuable time; output a stop command for stopping the operation of the power storage system in a case where the operation continuing time exceeds the operation continuable time; and stop the monitoring in a case where an input showing execution of maintenance is accepted before the operation continuing time exceeds the operation continuable time.
Regarding Claim 18, the claim recites “A monitoring method executed by a computer, the method comprising: detecting that a detection value relating to a power storage system satisfies a condition;8 ActiveUS 173731061v.1identifying a type of fault occurring in the power storage system, in accordance with the detection; deciding an operation continuable time of the power storage system after the type of fault is identified, on the basis of the type of fault; monitoring whether an operation continuing time of the power storage system after identifying the type of fault exceeds the operation continuable time; outputting a stop command for stopping the operation of the power storage system in a case where the operation continuing time exceeds the operation continuable time; and stopping the monitoring in a case where an input showing execution of maintenance is accepted before the operation continuing time exceeds the operation continuable time”. 
Regarding Claim 19, the claim recites “A non-transitory storage medium storing a program causing a computer to detect that a detection value relating to a power storage system satisfies a condition; identify a type of fault occurring in the power storage system, in accordance with the detection; decide an operation continuable time of the power storage system after the type of fault is identified, on the basis of the type of fault; monitor whether an operation continuing time of the power storage system after identifying the type of fault exceeds the operation continuable time; output a stop command for stopping the operation of the power storage system in a case where the operation continuing time exceeds the operation continuable time; and stop the monitoring in a case where an input showing execution of maintenance is accepted before the operation continuing time exceeds the operation continuable time”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (apparatus for claims 1 and 19, and process for claim 18).
Under the Step 2A, Prong One, we consider whether the claims recite a judicial exception (abstract idea). In the above claims, the highlighted portions constitute an abstract idea because, under a broadest reasonable interpretation, they recite limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, they fall into the grouping of subject matter when recited as such in claims that cover certain methods of organizing human activities-fundamental economic practices and principles and a mental process (concepts performed in the human mind, and examples of a mental process include observations, evaluations, judgments, and opinions). 	
In claim 1, the step of “detect that a detection value relating to a power storage system satisfies a condition; identify a type of fault occurring in the power storage system, in accordance with the detection; decide an operation continuable time of the power storage system after the type of fault is identified, on the basis of the type of fault; monitoring whether an operation continuing time of the power storage system after identifying the type of fault exceeds the operation continuable time; output a stop command for stopping the operation of the power storage system in a case where the operation continuing time exceeds the operation continuable time; and stop the monitoring in a case where an input showing execution of maintenance is accepted before the operation continuing time exceeds the operation continuable time” represents certain method of organizing human activities-fundamental economic practices and principles, and therefore, it is considered to be an abstract idea. The steps of “detect that a detection value relating to a power storage system satisfies a condition”; “identify a type of fault occurring in the power storage system, in accordance with the detection”; “decide an operation continuable time of the power storage system after the type of fault is identified, on the basis of the type of fault”; “after identifying the type of fault exceeds the operation continuable time”; “in a case where the operation continuing time exceeds the operation continuable time”; and “in a case where an input showing execution of maintenance is accepted before the operation continuing time exceeds the operation continuable time” are mental processes, therefore, they are considered to be an abstract idea. 
In claim 18, the step of “detecting that a detection value relating to a power storage system satisfies a condition;8 ActiveUS 173731061v.1identifying a type of fault occurring in the power storage system, in accordance with the detection; deciding an operation continuable time of the power storage system after the type of fault is identified, on the basis of the type of fault; monitoring whether an operation continuing time of the power storage system after identifying the type of fault exceeds the operation continuable time; outputting a stop command for stopping the operation of the power storage system in a case where the operation continuing time exceeds the operation continuable time; and stopping the monitoring in a case where an input showing execution of maintenance is accepted before the operation continuing time exceeds the operation continuable time” represents certain method of organizing human activities-fundamental economic practices and principles, and therefore, it is considered to be an abstract idea. The steps of “detecting that a detection value relating to a power storage system satisfies a condition”;8 “ActiveUS 173731061v.1identifying a type of fault occurring in the power storage system, in accordance with the detection”; “deciding an operation continuable time of the power storage system after the type of fault is identified, on the basis of the type of fault”; “after identifying the type of fault exceeds the operation continuable time; “in a case where the operation continuing time exceeds the operation continuable time”; and “in a case where an input showing execution of maintenance is accepted before the operation continuing time exceeds the operation continuable time” are mental processes, therefore, they are considered to be an abstract idea. 
In claim 19, the step of “detect that a detection value relating to a power storage system satisfies a condition; identify a type of fault occurring in the power storage system, in accordance with the detection; decide an operation continuable time of the power storage system after the type of fault is identified, on the basis of the type of fault; monitor whether an operation continuing time of the power storage system after identifying the type of fault exceeds the operation continuable time; output a stop command for stopping the operation of the power storage system in a case where the operation continuing time exceeds the operation continuable time; and stop the monitoring in a case where an input showing execution of maintenance is accepted before the operation continuing time exceeds the operation continuable time” represents certain method of organizing human activities-fundamental economic practices and principles, and therefore, it is considered to be an abstract idea. The steps of “detect that a detection value relating to a power storage system satisfies a condition”; “identify a type of fault occurring in the power storage system, in accordance with the detection”; “decide an operation continuable time of the power storage system after the type of fault is identified, on the basis of the type of fault”; “after identifying the type of fault exceeds the operation continuable time”; “in a case where the operation continuing time exceeds the operation continuable time”; and “in a case where an input showing execution of maintenance is accepted before the operation continuing time exceeds the operation continuable time” are mental processes, therefore, they are considered to be an abstract idea. 
Next, under the Step 2A, Prong Two, we consider whether the claims that recite a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claims recite additional elements that integrate the exception into a practical application of that exception.
The claims comprise the following additional elements:
In Claim 1: at least one memory configured to store one or more instructions; at least one processor configured to execute the one or more instructions.
The preamble in Claim 1, “A monitoring system” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use. The additional element “at least one memory configured to store one or more instructions; and at least one processor configured to execute the one or more instructions” is recited in generality and not qualified for a meaningful limitation, therefore, only add an insignificant extra-solution activity to the judicial exception. In addition, a generic memory and a processor are generally recited and therefore, not qualified as particular machines.
The preamble in Claim 18, “A monitoring method executed by a computer” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use. In addition, a generic computer is generally recited and therefore, not qualified as a particular machine. 
In Claim 19: A non-transitory storage medium storing a program causing a computer.
In Claim 19, the additional element “A non-transitory storage medium 
storing a program causing a computer” is recited in generality and not qualified for a meaningful limitation, therefore, only add an insignificant extra-solution activity to the judicial exception. In addition, a generic storage medium and a generic computer are generally recited and therefore, not qualified as particular machines. 
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, the above claims, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are generically recited and are well-understood/conventional in a relevant art as evidenced by the prior art of record (Step 2B analysis).
For example, storing one or more instructions in at least one memory is disclosed by “Yamada US 20130308239”, [0050], [00103]; and “Ryoichi JP 2008305164”, [0043], [0044], [0046].
For example, executing the one or more instructions by at least one processor is disclosed by “Yamada US 20130308239”, [0031], [00104]; and “Ryoichi JP 2008305164”, [0045] [0046].
The claims, therefore, are not patent eligible.
With regards to the dependent claims, Claims 3-17 provide additional features/steps which are part of an expanded element, so these limitations should be considered part of an expanded abstract idea of the independent claims (Step 2A, Prong One), recite no additional elements reflecting a practical application (Step 2A, Prong Two), and fail a “significantly more” test under the step 2B for the same reasons as discussed with regards to the independent claim.
The dependent claims are, therefore, also ineligible.

Conclusion
Claims 1, and 3-19 do not have prior arts rejections but they are rejected under 35 U.S.C. 101.
The most pertinent prior arts are Yamada US 20130308239”, “Joji JP2001249831”, and “Takashi JP 2005185070”.
As to claim 1, the combination of Yamada, Joji and Takashi teaches all the claim limitations except “output a stop command for stopping the operation of the power storage system in a case where the operation continuing time exceeds the operation continuable time; and stop the monitoring in a case where an input showing execution of maintenance is accepted before the operation continuing time exceeds the operation continuable time”. The claim has unique limitations and differentiates itself from the prior arts. The invention provides a monitoring system for computing lifetime of electrical storage system based on kind of specified malfunction. The method provides a technique of enhancing utilization efficiency of a power storage system while ensuring safety. Therefore, the utilization efficiency of the electrical storage system is improved and the security is ensured, and the deterioration of worth of the electrical storage system is suppressed. Thus, there is no evidence which anticipates nor renders obvious the limitations not taught by the prior arts. There is no evidence which suggests that one of ordinary skill in the art would have modified the combination of Yamada, Joji and Takashi to arrive at the claimed invention. The advantages and distinguishable features can be seen on Page 2, Paragraph 6; Page 3, Paragraph 13; Page 17, Paragraph 80 in the filed specification.

As to claim 18, the combination of Yamada, Joji and Takashi teaches all the claim limitations except “outputting a stop command for stopping the operation of the power storage system in a case where the operation continuing time exceeds the operation continuable time; and stopping the monitoring in a case where an input showing execution of maintenance is accepted before the operation continuing time exceeds the operation continuable time”. The claim has unique limitations and differentiates itself from the prior arts. The invention provides a monitoring system for computing lifetime of electrical storage system based on kind of specified malfunction. The method provides a technique of enhancing utilization efficiency of a power storage system while ensuring safety. Therefore, the utilization efficiency of the electrical storage system is improved and the security is ensured, and the deterioration of worth of the electrical storage system is suppressed. Thus, there is no evidence which anticipates nor renders obvious the limitations not taught by the prior arts. There is no evidence which suggests that one of ordinary skill in the art would have modified the combination of Yamada, Joji and Takashi to arrive at the claimed invention. The advantages and distinguishable features can be seen on Page 2, Paragraph 6; Page 3, Paragraph 13; Page 17, Paragraph 80 in the filed specification.

As to claim 19, the combination of Yamada, Joji and Takashi teaches all the claim limitations except “output a stop command for stopping the operation of the power storage system in a case where the operation continuing time exceeds the operation continuable time; and stop the monitoring in a case where an input showing execution of maintenance is accepted before the operation continuing time exceeds the operation continuable time”. The claim has unique limitations and differentiates itself from the prior arts. The invention provides a monitoring system for computing lifetime of electrical storage system based on kind of specified malfunction. The method provides a technique of enhancing utilization efficiency of a power storage system while ensuring safety. Therefore, the utilization efficiency of the electrical storage system is improved and the security is ensured, and the deterioration of worth of the electrical storage system is suppressed. Thus, there is no evidence which anticipates nor renders obvious the limitations not taught by the prior arts. There is no evidence which suggests that one of ordinary skill in the art would have modified the combination of Yamada, Joji and Takashi to arrive at the claimed invention. The advantages and distinguishable features can be seen on Page 2, Paragraph 6; Page 3, Paragraph 13; Page 17, Paragraph 80 in the filed specification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370. The examiner can normally be reached Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAL C MANG/Examiner, Art Unit 2863             

/TARUN SINHA/Primary Examiner, Art Unit 2863